FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30320

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00024-RSL

  v.
                                                 MEMORANDUM*
LESLIE GUY WILSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Leslie Guy Wilson appeals from the district court’s judgment and challenges

the 60-month sentence imposed following his guilty-plea conviction for escape, in

violation of 18 U.S.C. § 751(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wilson contends that the district court procedurally erred by failing to use

the Guidelines as a starting point in its analysis and to keep the range in mind

throughout the sentencing hearing. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

district court properly used the correctly calculated Guidelines range as its

analytical starting point and kept the range in mind while weighing the 18 U.S.C.

§ 3553(a) sentencing factors. See United States v. Autery, 555 F.3d 864, 872 (9th

Cir. 2009).

      Wilson also contends that his sentence is substantively unreasonable in light

of the nature of the underlying offense and his mitigating circumstances. The

district court did not abuse its discretion in imposing Wilson’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable

in light of the section 3553(a) sentencing factors and the totality of the

circumstances, including Wilson’s violent criminal history and the need to promote

respect for the law. See id.

      Because the existing record is sufficient for our review, we deny the

government’s motion for judicial notice, filed on March 28, 2014.

      AFFIRMED.




                                           2                                       13-30320